Deen, Judge.
1. “The determination of the credibility of the witnesses is so exclusively within the province of the jury that the verdict finding a defendant guilty is not affected by the fact that the- verdict is supported by the testimony of only one witness, whose testimony is directly in conflict with a large number of witnesses who had equal opportunity of knowing the facts, and who, so far as appears from the record, are worthy of credit.” Jolly v. State, 5 Ga. App. 454 (63 SE 520).
2. The sole witness for the State testified that she was attacked and knocked to the ground by two persons of whom the defendant was one, that there was a street light directly above her, and that she had a good look at the defendant’s face as he bent over to look at her. She later picked out the defendant from among six men in a police line-up, and again identified him on the trial of the case. Indubitably, whether or not she was dazed and confused at the time she was first interviewed by police officers after the robbery, contrary to her testimony on the trial, and whether under these circumstances her eyewitness identification should be accepted as true, are questions which address themselves solely to the jury.

Judgment affirmed.


Nichols, P. J., and Hall, J., concur.